Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
First of all, the claims are directed to a process (claims 1-9) or a machine (claims 10-20). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of, “generating, [[at the processing service]], a payment event based on the payment initiation, wherein the payment event comprises payment data; and updating, [[at the processing service]], at least one wallet based on the payment data.”
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that merely generates a transaction and updates a user wallet based on data associated with the transaction. This is an abstract idea of a certain method of organizing human activity, since it recites commercial interaction, namely facilitating a transaction. Additionally, the mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
Besides reciting the abstract idea, the claim limitations also recite generic computer components (e.g. web application, user interface, and processing service) as well as steps that amount to no more than insignificant extra-solution activity (described below). The recited abstract idea is not integrated into a practical application. In particular, claim 1 merely utilizes the generic computer components to assist in facilitating the transaction. Therefore, the generic computer components are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea a computer. In other words, the computer components are simply used as tools to facilitate the transaction. 
Claim 1 also recites the limitation, “receiving, at a web application from a user interface, an intent to tip.” This limitation merely states that the system receives data regarding a user’s intent to provide a tip. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Claim 1 also recites the limitation, “sending, via the web application, a payment initiation based on the intent to tip to a processing service.” This limitation merely states that the system transmits data in order to initiate a transaction. This limitation amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, the limitations of claim 1 do not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to implement the abstract idea on a computer. 
	The limitation which states, “receiving, at a web application from a user interface, an intent to tip,” described above as insignificant extra-solution activity has been re-evaluated in step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	The limitation which states, “sending, via the web application, a payment initiation based on the intent to tip to a processing service,” described above as insignificant extra-solution activity has been re-evaluated in step 2B. In view of the requirement set forth by Berkheimer (described above), this Intellectual Ventures v. Symantec, 838 F.3d at 1321 (2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claims 10 and 16:
	Regarding claim 10, this claim recites the abstract idea of, “generate a payment event based on the payment initiation, wherein the payment event comprises payment data; and update at least one wallet based on the payment data.”
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely facilitating a transaction. The limitations of claim 10 are substantially similar to those of claim 1. However, claim 10 also recites additional computer components not recited in claim 1 (e.g. tangible machine-readable medium and machine). However, these computer components are also recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea a computer.
	Similarly to claim 1, the limitation of claim 10 which states, “receive an intent to tip” amounts to no more than mere data gathering which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Similarly to claim 1, the limitation of claim 10 which states, “send a payment initiation based on the intent to tip to a processing service” amounts to no more than mere data outputting/transmitting which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Intellectual Ventures v. Symantec, 838 F.3d at 1321 (2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 10 is not patent eligible under 35 U.S.C. 101.

	Regarding claim 16, this claim recites the abstract idea of, “generate, [[at the processing service]], a payment event based on the payment initiation, wherein the payment event comprises payment data; and update, [[at the processing service]], at least one wallet based on the payment data.”
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely facilitating a transaction. The limitations of claim 16 are substantially similar to those of claim 1. Claim 
	Similarly to claim 1, the limitation of claim 16 which states, “wherein the system is configured to at least: receive, at the web application from the user interface, an intent to tip” amounts to no more than mere data gathering which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Similarly to claim 1, the limitation of claim 16 which states, “send, via the web application, a payment initiation based on the intent to tip to the processing service” amounts to no more than mere data outputting/transmitting which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Intellectual Ventures v. Symantec, 838 F.3d at 1321 (2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 


Dependent Claims
	Dependent claims 2-9, 11-15, and 17-20 are also rejected under 35 U.S.C. 101.

	Regarding Claims 2, 11, and 17, these claims merely add further description to the process of receiving the intent to tip recited in claims 1, 10, and 16. Merely stating that the intent to tip is created based on a user interacting with an interface does not implement the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea. Rather, this amounts to no more than merely applying generic computer components (e.g. a user interface) to perform the process of receiving data from a user.

	Regarding Claims 3, 12, and 18, these claims merely add steps that fall under the category of certain methods of organizing human activity, namely commercial interactions (e.g. validating account information during a transaction). Therefore, claims 3, 12, and 18 merely add further description to the abstract idea.

	Regarding Claims 4, 13, and 19, these claims merely add steps that fall under the category of certain methods of organizing human activity, namely commercial interactions (e.g. verifying account balance data during a transaction and exchanging currencies). Therefore, claims 4, 13, and 19 merely add further description to the abstract idea.

	Regarding Claim 5, this claim merely states that the wallet is associated with the content consumer. This limitation does not integrate the abstract idea into a practical application because it 

	Regarding Claims 6, 14, and 20, these claims merely add steps that fall under the category of certain methods of organizing human activity, namely commercial interactions (e.g. updating the wallet of a user associated with a transaction). Therefore, claims 6, 14, and 20 merely add further description to the abstract idea.

	Regarding claims 7 and 15, these claims merely state that the system updates an interface based on received payment data. This amounts to no more than mere data outputting which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claim 8, this claim merely states that the processing service transmits data to an interface platform. This amounts to no more than mere data outputting/transmitting which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly Intellectual Ventures v. Symantec, 838 F.3d at 1321 (2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claim 9, this claim recites the limitation of, “analyzing, at an analytics component, the payment data to generate tip data.” Such a limitation falls under the category of organizing human activity, namely commercial interactions (e.g. analyzing payment data). Therefore, this limitation merely adds further description to the abstract idea.
	Claim 9 additionally recites the limitation of, “transmitting, via the analytics component to a content provider, the tip data.” This amounts to no more than mere data outputting/transmitting which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Intellectual Ventures v. Symantec, 838 F.3d at 1321 (2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Additionally, claim 9 also recites generic computer components that were not recited in claim 1 (e.g. analytics component and content provider). However, these computer components are also recited 

	As a result, such limitations do not overcome the requirements as described above. Therefore, claims 2-9, 11-15, and 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyooka (U.S. Pre-Grant Publication No. 20200322685).

Claim 1
	Regarding claim 1, Kiyooka teaches:
A computer-implemented method related to enabling tips between at least one content consumer and at least one content creator, comprising
Receiving, at a web application from a user interface, an intent to tip (See at least Paragraph 107: The viewer [content consumer] may click on a tip button to initiate a tip request. The tip button may be displayed in a video playback interface [i.e. a web application on a user interface; Figure 4, 400]);
Sending, via the web application, a payment initiation based on the intent to tip to a processing service (See at least Paragraphs 107 and 108: The tip processing module [processing service] receives the tip request [payment initiation] from the viewer system);
Generating, at the processing service, a payment event based on the payment initiation, wherein the payment event comprises payment data (See at least Paragraph 108: After the tip processing module receives a confirmation signal, a payment approval process [payment event] is initiated. The payment approval process is conducted based on information associated with the user's wallet [payment data]); and
Updating, at the processing service, at least one wallet based on the payment data (See at least Paragraph 108: The viewer may utilize prepaid tip coins to provide the tip to the content creator. In this case a certain amount of tip coins are withdrawn from the waller of the viewer).

Claim 2
	Regarding claim 2, Kiyooka teaches:
Wherein receiving an intent to tip, further comprises: creating, at the user interface, the intent to tip based on the content consumer interacting with the user interface (See at least Paragraph 107: The tip request is initiated by the user interacting with the tip button displayed on the video playback interface).

Claim 3
	Regarding claim 3, Kiyooka teaches:
Wherein sending the payment initiation, further comprises: validating, at the processing service, the payment initiation by performing, at the processing service, a status check on an account associated with the content consumer (See at least Paragraph 107: Before confirming the tip request, the tip processing module maps various information regarding the viewer (e.g. user ID, tipping settings, tip payment settings, and tip amount settings).

Claim 4
	Regarding claim 4, Kiyooka teaches:
Wherein generating the payment event, further comprises: verifying, at the processing service, a balance for an account associated with the content consumer (See at least Paragraph 108: Before approving and sending the tip, the system may first confirm that the viewer has a sufficient number of tip coins in their wallet [account]); and.
Converting, at the processing service, a fiat currency to an equivalent in digital currency (See at least Paragraphs 159 and 160: The user may purchase tip coins [digital currency] with USD [fiat currency]).

Claim 5
	Regarding claim 5, Kiyooka teaches:
Wherein the at least one wallet is associated with the content consumer (See at least Paragraph 108: The wallet belongs to the viewer [content consumer]).

Claim 7
	Regarding claim 7, Kiyooka teaches:
Updating, via the processing service and web application, the user interface based on the payment data (See at least Paragraph 112: The user interface may display information associated with the viewer’s payment settings [Figure 6]).

Claim 10
	Regarding claim 10, Kiyooka teaches:
A tangible machine-readable medium comprising instructions for enabling tips between at least one content consumer and at least one content creator that, when executed, cause a machine to at least (See at least the Abstract: Describes a system/method which allows content creators to obtain revenue through tips. The system may utilize a computer program product stored on a computer-readable physical storage medium [Paragraph 79]):
Receive an intent to tip (See at least Paragraph 107: The viewer [content consumer] may click on a tip button to initiate a tip request. The tip button may be displayed in a video playback interface [i.e. a web application on a user interface; Figure 4, 400]);
Send a payment initiation based on the intent to tip to a processing service (See at least Paragraphs 107 and 108: The tip processing module [processing service] receives the tip request [payment initiation] from the viewer system);
Generate a payment event based on the payment initiation, wherein the payment event comprises payment data (See at least Paragraph 108: After the tip processing module receives a confirmation signal, a payment approval process [payment event] is 
Update at least one wallet based on the payment data (See at least Paragraph 108: The viewer may utilize prepaid tip coins to provide the tip to the content creator. In this case a certain amount of tip coins are withdrawn from the wallet of the viewer).

Claim 11
	Regarding claim 11, Kiyooka teaches:
Create the intent to tip based on the content consumer interacting with the user interface (See at least Paragraph 107: The tip request is initiated by the user interacting with the tip button displayed on the video playback interface).

Claim 12
	Regarding claim 12, Kiyooka teaches:
Validate the payment initiation by performing a status check on an account associated with the content consumer (See at least Paragraph 107: Before confirming the tip request, the tip processing module maps various information regarding the viewer (e.g. user ID, tipping settings, tip payment settings, and tip amount settings).

Claim 13
	Regarding claim 13, Kiyooka teaches:
Verify a balance for an account associated with the content consumer 
Convert a fiat currency to an equivalent in digital currency (See at least Paragraphs 159 and 160: The user may purchase tip coins [digital currency] with USD [fiat currency]).

Claim 15
	Regarding claim 15, Kiyooka teaches:
Update the user interface based on the payment data (See at least Paragraph 112: The user interface may display information associated with the viewer’s payment settings [Figure 6]).

Claim 16
	Regarding claim 16, Kiyooka teaches:
A system for enabling tips between at least one content consumer and at least one content creator, comprising (See at least the Abstract: Describes a system/method which allows content creators to obtain revenue through tips):
A web application (See at least Paragraph 82: The viewer system may include a browser [web application] which allows the user to access web pages);
A user interface (See at least Paragraph 77: The system may comprise a user interface [also see Figure 4]);
A processing service (See at least Paragraphs 107 and 108: The system comprises a tip processing module which assists in processing tip requests); and
Wherein the system is configured to at least: receive, at the web application from the user interface, an intent to tip (See at least Paragraph 107: The viewer [content consumer] may click on a tip button to initiate a tip request. The tip button may be 
Send, via the web application, a payment initiation based on the intent to tip to the processing service (See at least Paragraphs 107 and 108: The tip processing module [processing service] receives the tip request [payment initiation] from the viewer system);
Generate, at the processing service, a payment event based on the payment initiation, wherein the payment event comprises payment data (See at least Paragraph 108: After the tip processing module receives a confirmation signal, a payment approval process [payment event] is initiated. The payment approval process is conducted based on information associated with the user's wallet [payment data]); and
Update, at the processing service, at least one wallet based on the payment data (See at least Paragraph 108: The viewer may utilize prepaid tip coins to provide the tip to the content creator. In this case a certain amount of tip coins are withdrawn from the wallet of the viewer).

Claim 17
	Regarding claim 17, Kiyooka teaches:
Create the intent to tip based on the content consumer interacting with the user interface (See at least Paragraph 107: The tip request is initiated by the user interacting with the tip button displayed on the video playback interface).

Claim 18
	Regarding claim 18, Kiyooka teaches:
Validate the payment initiation by performing a status check on an account associated with the content consumer (See at least Paragraph 107: Before confirming the tip request, the tip processing module maps various information regarding the viewer (e.g. user ID, tipping settings, tip payment settings, and tip amount settings).

Claim 19
	Regarding claim 19, Kiyooka teaches:
Verify a balance for an account associated with the content consumer (See at least Paragraph 108: Before approving and sending the tip, the system may first confirm that the viewer has a sufficient number of tip coins in their wallet [account]); and.
Convert a fiat currency to an equivalent in digital currency (See at least Paragraphs 159 and 160: The user may purchase tip coins [digital currency] with USD [fiat currency]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (U.S. Pre-Grant Publication No. 20200322685) in view of Fitch (U.S. Pre-Grant Publication No. 20190188724).

Claim 6
	Regarding claim 6, Kiyooka does not explicitly teach, but Fitch, however, does teach:
Updating, at the processing service, a second wallet associated with the at least one content creator (See at least Paragraphs 37 and 38: Describes a system for facilitating peer-to-peer transactions between virtual wallets. The virtual debit accounts of the sender and recipient may be updated after confirmation of the transaction. Examiner’s Note: Kiyooka does teach the use of a virtual wallet owned by the viewer. However, Kiyooka does not explicitly state that the content creator also owns a virtual wallet that is updated based on the tip).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Kiyooka (i.e. merely maintaining a single wallet for the content viewer) to include the teachings of Fitch (i.e. utilizing multiple virtual wallets owned by the sender and recipient associated with a transaction) in order to accurately and quickly transfer funds to recipients who are otherwise unknown to the user, such as in tipping transactions from customers to servers at restaurants (Fitch: Paragraph 1).

Claim 14
	Regarding claim 14, Kiyooka does not teach, but Fitch, however, does teach:
Update a second wallet associated with the at least one content creator (See at least Paragraphs 37 and 38: Describes a system for facilitating peer-to-peer transactions between virtual wallets. The virtual debit accounts of the sender and recipient may be updated after confirmation of the transaction. Examiner’s Note: Kiyooka does teach the use of a virtual wallet owned by the viewer. However, Kiyooka does not explicitly state that the content creator also owns a virtual wallet that is updated based on the tip).


Claim 20
	Regarding claim 20, Kiyooka does not teach, but Fitch, however, does teach:
Update a second wallet associated with the at least one content creator (See at least Paragraphs 37 and 38: Describes a system for facilitating peer-to-peer transactions between virtual wallets. The virtual debit accounts of the sender and recipient may be updated after confirmation of the transaction. Examiner’s Note: Kiyooka does teach the use of a virtual wallet owned by the viewer. However, Kiyooka does not explicitly state that the content creator also owns a virtual wallet that is updated based on the tip).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Kiyooka (i.e. merely maintaining a single wallet for the content viewer) to include the teachings of Fitch (i.e. utilizing multiple virtual wallets owned by the sender and recipient associated with a transaction) in order to accurately and quickly transfer funds to recipients who are otherwise unknown to the user, such as in tipping transactions from customers to servers at restaurants (Fitch: Paragraph 1).

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (U.S. Pre-Grant Publication No. 20200322685) in view of Nichols (U.S. Pre-Grant Publication No. 20160042339).

Claim 8
	Regarding claim 8, Kiyooka does not teach, but Nichols, however, does teach:
Transmitting, via the processing service to an interface platform, the payment data for analysis (See at least Paragraph 26: Describes a system for allowing a user to tip a merchant. The system may comprise a service application [processing service] and a payment processing application [interface platform]. The payment processing application assists with resolving financial transactions through validation, delivery, and settlement).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Kiyooka (i.e. performing the analysis of payment data at the tip processing module [processing service]) to include the teachings of Nichols (i.e. utilizing a separate system [interface platform] to perform the payment data analysis) in order to assist in settling indebtedness between the users and merchants, wherein accounts may be directly and/or automatically debited and/or credited of monetary funds in a manner as accepted by the banking industry (Nichols: Paragraph 26).

Claim 9
	Regarding claim 9, Kiyooka does not teach, but Nichols, however, does teach:
Analyzing, at an analytics component, the payment data to generate tip data; and transmitting, via the analytics component to a content provider, the tip data (See at least Paragraph 36: The system may provide the user advice on a tip or gratuity to be provided [tip data]. The advice may be based on an analysis of various data [e.g. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Kiyooka (i.e. merely allowing a user to tip a content creator) to include the teachings of Nichols (i.e. performing analysis of the user to provide tipping suggestions) in order to increase the likelihood of a user giving a tips in a proper amount (Nichols: Paragraphs 6 and 37).


Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tenison (U.S. Pre-Grant Publication No. 20150193802): Describes a system for tipping online media content files through a user interface such as a website. The tipping system allows media content viewers and visitors to reward the original content owner or creator.
Hudon (U.S. Pre-Grant Publication No. 20150262138): Describes a system which allows users to rewards content creators for their efforts. The system includes a tip button that allows a user to transfer cryptocurrency to the content creator.




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696